DETAILED ACTION
This action is in response to the filing on September 4, 2019.  Claims 1-9, 11-19, and 21-23 are pending and have been considered below.  The applicant has canceled claims 10, 20, and 24.

Allowable Subject Matter
Claims 1-9, 11-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… output the component service recommendation on a user interface (UI) wherein the at least one monitored parameter is phase lock lost (PLL) events, and wherein the processor is further configured to generate an alert when a number of PLL events exceeds a predetermined threshold within a predetermined time period, or a set of time periods defined by filtering for valid time ranges around plug events.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claim 12 recites similar limitations.  Therefore, claim 12 is also allowable.
The applicant in independent claim 22 recites “… a connector to which the plurality of coils respectively are connected to a power supply at different times; and a processor configured to: collect data samples for at least one of phase lock lost (PLL) events and voltage VDL for each of the plurality of RF coils; generate a filtered data set by discarding data samples according to at least one predefined metric…”  The claim read as a whole with this limitation is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20150222278 A1 – Reichelt discloses a method of calibrating a phase-locked loop having at least a phase detector, a frequency divider and a local oscillator.  If the tracked number of active cycles exceeds a corresponding threshold, the calibration controller is configured to perform phase-lock until at least an inactive cycle is detected.  
·         US 20130315349 A1 – Nguyen discloses a phase-locked loop circuit which includes a digital window comparator to quantify lock condition during frequency acquisition phase.  The digital window comparator may indicate whether the phase-locked loop has lost the ability to phase lock.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114